In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00190-CV


                   IN RE: THE COMMITMENT OF MARK HANSON


                          On Appeal from the 87th District Court
                                  Freestone County, Texas
             Trial Court No. 16-090B, Honorable Patrick H. Simmons, Presiding

                                  September 19, 2018

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.

      Appellant Mark Hanson, proceeding pro se, filed a notice of appeal from the trial

court’s Order on Unauthorized Petition for Release from Civil Commitment.       Hanson’s

brief was originally due August 13, 2018, but was not filed. By letter of August 22, 2018,

we notified Hanson that his brief was overdue and admonished him that failure to file a

brief by September 4 would result in dismissal of the appeal for want of prosecution

without further notice. See TEX. R. APP. P. 38.8(a)(1); 42.3(b). To date, Hanson has not

filed a brief or had any further communication with the Court.


      Accordingly, we dismiss the appeal for want of prosecution.


                                                        Per Curiam